Fourth Court of Appeals
                                        San Antonio, Texas
                                            September 30, 2014

                                            No. 04-14-00666-CV

IN RE Dean DAVENPORT, Dillon Water Resources, Ltd., 5D Drilling and Pump Service, Inc.
  f/k/a Davenport Drilling & Pump Service, Inc., 5D Water Resources, LLC f/k/a Davenport
  Oper., LLC, Water Exploration Co., Ltd., WAD, Inc., Water Investment Leasing Company,
   LLC, Blue Gold Resources Management, LLC, Blue Gold Properties, LLC and Blue Gold
                                    Development, LLC

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice


       On September 23, 2014, relators filed a petition for writ of mandamus. This court is of
the opinion that a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real parties in interest
may file a response to the petition for writ of mandamus in this court no later than October
30, 2014. Any such response must conform to Texas Rule of Appellate Procedure 52.4.

           It is so ORDERED on September 30th, 2014.                            PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court



1
  This proceeding arises out of Cause No. 2012-CI-03086, styled Tom Hall, Thomas C. Hall, P.C. as Successor in
Interest to Hall & Bates, L.L.P., Blake Dietzmann, Tim Patton and Timothy Patton, P.C. v. Dillon Water Resources,
Ltd., 5D Drilling and Pump Service, Inc. f/k/a Davenport Drilling & Pump Service, Inc., 5D Water Resources, LLC
f/k/a Davenport Oper., LLC, Dean Davenport, WAD, Inc., Water Exploration Co., Ltd., Water Investment Leasing
Company, LLC, Blue Gold Resources Management, LLC, Blue Gold Properties, LLC and Blue Gold Development,
LLC, pending in the 225th Judicial District Court, Bexar County, Texas, the Honorable Peter Sakai presiding.